MEMORANDUM OPINION
ROSENBERG, District Judge.
Charles R. Fox has presented a “Petition-Motion for Reconsideration” of the decision of this Court in view of the decision in United States v. Welty, 426 F.2d 615, C.A.3, 1970.
In his original petition, Fox contended, inter alia, that the sentence originally imposed by the Court of Common Pleas was erroneous because of changes made in the written sentence subsequent to its pronouncement in open court. Because I believed that the petition was without merit, habeas corpus relief was denied. United States ex rel. Fox v. Price, 257 F.Supp. 493 (W.D.Pa.1966), affirmed 385 F.2d 839, C.A.3, 1967.
In Welty, the Court reviewed the sentence imposed by the District Court. In the latter proceeding the defendant was sentenced for each separate element of the crime of bank robbery, rather than one sentence being imposed for the ultimate offense as Congress had intended. Prince v. United States, 352 U.S. 322, 77 S.Ct. 403, 1 L.Ed.2d 370 (1957). This provision is inapplicable to the petitioner since the sentences imposed on him, and about which he now complains, were for larceny of a motor vehicle and burglary, two separate and distinct crimes under the laws of Pennsylvania.
In Welty, the Court also reviewed the allegations that a court is without power to set aside or modify a criminal sentence after the term in which it is entered. The Court of Appeals has already determined that the subsequent correction of the petitioner’s sentence did not in any way violate his constitutional rights.
Accordingly, this petition is without merit and will be dismissed.